

Exhibit 10.13


























ADVISORY AGREEMENT


between


KBS REAL ESTATE INVESTMENT TRUST, INC.


and


KBS CAPITAL ADVISORS LLC










November 8, 2016










EAST\126876847.2

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
 
Page


 
 
 
ARTICLE 1 – DEFINITIONS
1


ARTICLE 2 – APPOINTMENT
9


ARTICLE 3 – DUTIES OF THE ADVISOR
9


 
3.01 Organizational and Offering Services
9


 
3.02 Acquisition Services
9


 
3.03 Asset Management Services
10


 
3.04 Stockholder Services
12


 
3.05 Other Services
13


ARTICLE 4 – AUTHORITY OF ADVISOR
13


 
4.01 General
13


 
4.02 Powers of the Advisor
13


 
4.03 Approval by the Board of Directors
13


 
4.04 Modification or Revocation of Authority of Advisor
13


ARTICLE 5 – BANK ACCOUNTS
13


ARTICLE 6 – RECORDS AND FINANCIAL STATEMENTS
14


ARTICLE 7 – LIMITATION ON ACTIVITIES
14


ARTICLE 8 – FEES
15


 
8.01 Acquisition Fees
15


 
8.02 Asset Management Fees
15


 
8.03 Disposition Fees
17


 
8.04 Subordinated Share of Cash Flows
17


 
8.05 Subordinated Incentive Fee
18


 
8.06 Changes to Fee Structure
18


ARTICLE 9 – EXPENSES
18


 
9.01 General
18


 
9.02 Timing of and Limitations on Reimbursements
20


ARTICLE 10 – VOTING AGREEMENT
21


ARTICLE 11 – RELATIONSHIP OF ADVISOR AND COMPANY; OTHER ACTIVITIES OF THE
ADVISOR
21


 
11.01 Relationship
21


 
11.02 Time Commitment
21


 
11.03 Investment Opportunities and Allocation
21


ARTICLE 12 – THE KBS NAME
22


ARTICLE 13 – TERM AND TERMINATION OF THE AGREEMENT
22


 
13.01 Term
22


 
13.02 Termination by Either Party
22


 
13.03 Payments on Termination and Survival of Certain Rights and Obligations
22


ARTICLE 14 – ASSIGNMENT
23


ARTICLE 15 – INDEMNIFICATION AND LIMITATION OF LIABILITY
23


ARTICLE 16 - ADVANCE
24


ARTICLE 17 - MISCELLANEOUS
24


 
17.01 Notices
24





i
EAST\126876847.2

--------------------------------------------------------------------------------





 
 
 
 
17.02 Modification
25


 
17.03 Severability
25


 
17.04 Construction
25


 
17.05 Entire Agreement
25


 
17.06 Waiver
25


 
17.07 Gender
25


 
17.08 Titles Not to Affect Interpretation
25


 
17.09 Counterparts
25







ii
EAST\126876847.2

--------------------------------------------------------------------------------






ADVISORY AGREEMENT
This Advisory Agreement, dated as of November 8, 2016 (the “Agreement”), is
between KBS Real Estate Investment Trust, Inc., a Maryland corporation (the
“Company”), and KBS Capital Advisors LLC, a Delaware limited liability company
(the “Advisor”).
W I T N E S S E T H
WHEREAS, the Company desires to avail itself of the knowledge, experience,
sources of information, advice, assistance and certain facilities available to
the Advisor and to have the Advisor undertake the duties and responsibilities
hereinafter set forth, on behalf of, and subject to the supervision of, the
Board of Directors of the Company, all as provided herein; and
WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors of the Company, on the terms and
conditions hereinafter set forth.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
ARTICLE 1
DEFINITIONS
The following defined terms used in this Agreement shall have the meanings
specified below:
“Acquisition Expenses” means any and all expenses, excluding the fee payable to
the Advisor pursuant to Section 8.01, incurred by the Company, the Advisor or
any Affiliate of either in connection with the selection, acquisition or
development of any property, loan or other potential investment, whether or not
acquired or originated, as applicable, including, without limitation, legal fees
and expenses, travel and communications expenses, costs of appraisals,
nonrefundable option payments on properties or other investments not acquired,
accounting fees and expenses, and title insurance premiums.
“Acquisition Fees” means the fee payable to the Advisor pursuant to Section 8.01
plus all other fees and commissions, excluding Acquisition Expenses, paid by any
Person to any Person in connection with making or investing in any Property,
Loan or other Permitted Investment or the purchase, development or construction
of any Property by the Company. Included in the computation of such fees or
commissions shall be any real estate commission, selection fee, Development Fee,
Construction Fee, nonrecurring management fee, loan fees or points or any fee of
a similar nature, however designated. Excluded shall be Development Fees and
Construction Fees paid to Persons not Affiliated with the Advisor in connection
with the actual development and construction of a Property.
“Advance” shall have the meaning set forth in Article 16.
“Advisor” means (i) KBS Capital Advisors LLC, a Delaware limited liability
company, or (ii) any successor advisor to the Company.


1
EAST\126876847.2

--------------------------------------------------------------------------------





“Affiliate” or “Affiliated.” An Affiliate of another Person includes any of the
following: (i) any Person directly or indirectly controlling, controlled by, or
under common control with such other Person; (ii) any Person directly or
indirectly owning, controlling, or holding with the power to vote 10% or more of
the outstanding voting securities of such other Person; (iii) any legal entity
for which such Person acts as an executive officer, director, trustee, or
general partner; (iv) any Person 10% or more of whose outstanding voting
securities are directly or indirectly owned, controlled, or held, with power to
vote, by such other Person; and (v) any executive officer, director, trustee, or
general partner of such other Person. An entity shall not be deemed to control
or be under common control with an Advisor-sponsored program unless (i) the
entity owns 10% or more of the voting equity interests of such program or (ii) a
majority of the board of directors (or equivalent governing body) of such
program is composed of Affiliates of the entity.
“Appraised Value” means the value according to an appraisal made by an
Independent Appraiser.
“Articles of Incorporation” means the Articles of Incorporation of the Company
under Title 2 of the Corporations and Associations Article of the Annotated Code
of Maryland, as amended from time to time.
“Asset Management Fee” shall have the meaning set forth in Section 8.02.
“Average Invested Assets” means, for a specified period, the average of the
aggregate book value of the assets of the Company invested, directly or
indirectly, in Properties, Loans and other Permitted Investments secured by real
estate before reserves for depreciation or bad debts or other similar non-cash
reserves, computed by taking the average of such values at the end of each month
during such period.
“Board of Directors” or “Board” means the persons holding such office, as of any
particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors.
“Bylaws” means the bylaws of the Company, as amended from time to time.
“Cash from Financings” means the net cash proceeds realized by the Company from
the financing of Properties, Loans or other Permitted Investments or from the
refinancing of any Company indebtedness (after deduction of all expenses
incurred in connection therewith).
“Cash from Sales and Settlements” means the net cash proceeds realized by the
Company (i) from the sale, exchange or other disposition of any of its assets or
any portion thereof after deduction of all expenses incurred in connection
therewith and (ii) from the prepayment, maturity, workout or other settlement of
any Loan or Permitted Investment or portion thereof after deduction of all
expenses incurred in connection therewith. In the case of a transaction
described in clause (i) (C) of the definition of “Sale” and (i)(B) of the
definition of “Settlement,” Cash from Sales and Settlements means the proceeds
of any such transaction actually distributed to the Company from the Joint
Venture or partnership. Cash from Sales and Settlements shall not include Cash
from Financings.


2
EAST\126876847.2

--------------------------------------------------------------------------------





“Cash from Sales, Settlements and Financings” means the total sum of Cash from
Sales and Settlements and Cash from Financings.
“Code” means the Internal Revenue Code of 1986, as amended from time to time, or
any successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
“Company” means KBS Real Estate Investment Trust, Inc., a corporation organized
under the laws of the State of Maryland.
“Competitive Real Estate Commission” means a real estate or brokerage commission
for the purchase or sale of property that is reasonable, customary, and
competitive in light of the size, type, and location of the property.
“Conflicts Committee” shall have the meaning set forth in the Company’s Articles
of Incorporation.
“Construction Fee” means a fee or other remuneration for acting as general
contractor and/or construction manager to construct improvements, supervise and
coordinate projects or to provide major repairs or rehabilitation on a Property.
“Contract Sales Price” means the total consideration received by the Company for
the sale of a Property, Loan or other Permitted Investment.
“Cost of JV Investment” shall equal the product of (i) the amount actually paid
or allocated to the purchase, development, construction or improvement of
Properties by the New Leaf – KBS JV, LLC, inclusive of fees and expenses related
thereto, and the amount of any outstanding debt associated with such Properties
and the venture and (ii) the percentage that represents the Company’s economic
interest in New Leaf – KBS JV, LLC.
“Cost of Loans and other Permitted Investments” means the sum of the cost of all
Loans and Permitted Investments held, directly or indirectly, by the Company or
the Partnership, calculated each month on an ongoing basis, and calculated as
follows for each investment: the lesser of (i) the amount actually paid or
allocated to acquire or fund the Loan or Permitted Investment (inclusive of fees
and expenses related thereto and the amount of any debt associated with or used
to acquire or fund such investment) and (ii) the outstanding principal amount of
such Loan or Permitted Investment (plus the fees and expenses related to the
acquisition or funding of such investment), as of the time of calculation. With
respect to any Loan or Permitted Investment held by the Company or the
Partnership through a Joint Venture or partnership of which it is, directly or
indirectly, a co-venturer or partner, such amount shall be the Company’s
proportionate share thereof.
“Cost of Real Estate Investments” means the sum of (i) with respect to
Properties wholly owned, directly or indirectly, by the Company, the amount
actually paid or allocated to the purchase, development, construction or
improvement of Properties, inclusive of fees and expenses related thereto, plus
the amount of any outstanding debt attributable to such Properties and (ii) in
the case of Properties owned by any Joint Venture or partnership in which the
Company or the Partnership


3
EAST\126876847.2

--------------------------------------------------------------------------------





is, directly or indirectly, a co-venturer or partner, the portion of the amount
actually paid or allocated to the purchase, development, construction or
improvement of Properties, inclusive of fees and expenses related thereto, plus
the amount of any outstanding debt associated with such Properties that is
attributable to the Company’s investment in the Joint Venture or partnership.
“Dealer Manager” means (i) KBS Capital Markets Group LLC, a Delaware limited
liability company, or (ii) any successor dealer manager to the Company.
“Development Fee” means a fee for the packaging of a Property, including
negotiating and approving plans, and undertaking to assist in obtaining zoning
and necessary variances and necessary financing for the Property, either
initially or at a later date.
“Director” means a member of the Board of Directors of the Company.
“Disposition Fee” shall have the meaning set forth in Section 8.03(i).
“Distributions” means any distributions of money or other property by the
Company to owners of Shares, including distributions that may constitute a
return of capital for federal income tax purposes.
“Funds from Operations” means funds from operations as defined by NAREIT plus
(i) any Acquisition Expenses and Acquisition Fees expensed by the Company and
that are related to any Property, Loan or other Permitted Investment acquired or
expected to be acquired by the Company and (ii) any non-operating non-cash
charges incurred by the Company, such as impairments of Property or Loans, any
other than temporary impairments of marketable securities, or other similar
charges.
“GAAP” means accounting principals generally accepted in the United States.
“GKK Mezzanine Loan” shall have the meaning set forth in Section 8.03(ii).
“GKK Properties” shall have the meaning set forth in Section 8.03(ii).
“Gross Proceeds” means the aggregate purchase price of all Shares sold for the
account of the Company through an Offering, without deduction for Organization
and Offering Expenses.
“Independent Appraiser” means a person or entity with no material current or
prior business or personal relationship with the Advisor or the Directors, who
is engaged to a substantial extent in the business of rendering opinions
regarding the value of assets of the type held by the Company, and who is a
qualified appraiser of real estate as determined by the Board. Membership in a
nationally recognized appraisal society such as the American Institute of Real
Estate Appraisers (“M.A.I.”) or the Society of Real Estate Appraisers
(“S.R.E.A.”) shall be conclusive evidence of such qualification.
“Invested Capital” means the amount calculated by multiplying the total number
of Shares purchased by Stockholders by the issue price, reduced by any amounts
paid by the Company to repurchase Shares pursuant to the Company’s plan for
redemption of Shares.


4
EAST\126876847.2

--------------------------------------------------------------------------------





“Joint Venture” means any joint venture, limited liability company or other
Affiliate of the Company that owns, in whole or in part, on behalf of the
Company any Properties, Loans or other Permitted Investments.
“Listed” or “Listing” shall have the meaning set forth in the Company’s Articles
of Incorporation.
“Loans” means mortgage loans and other types of debt financing investments made
by the Company or the Partnership, either directly or indirectly, including
through ownership interests in a Joint Venture or partnership, and including,
without limitation, mezzanine loans, B-notes, bridge loans, convertible
mortgages, wraparound mortgage loans, construction mortgage loans, loans on
leasehold interests, and participations in such loans.
“Market Value” shall have the meaning set forth in Section 8.05
“NASAA Guidelines” means the NASAA Statement of Policy Regarding Real Estate
Investment Trusts as in effect on the date hereof.
“New Leaf-KBS Management Fee” shall have the meaning set forth in Section
8.02(ii).
“Net Income” means, for any period, the total revenues applicable to such
period, less the total expenses applicable to such period excluding additions to
reserves for depreciation, bad debts or other similar non-cash reserves;
provided, however, Net Income for purposes of calculating total allowable
Operating Expenses (as defined herein) shall exclude the gain from the sale of
the Company’s assets.
“Offering” means any offering of Shares that is registered with the SEC,
excluding Shares offered under any employee benefit plan.
“Operating Cash Flow” means Operating Revenue Cash Flows minus the sum of (i)
Operating Expenses, (ii) all principal and interest payments on indebtedness and
other sums paid to lenders, (iii) the expenses of raising capital such as
Organization and Offering Expenses, legal, audit, accounting, underwriting,
brokerage, listing, registration, and other fees, printing and other such
expenses and tax incurred in connection with the issuance, distribution,
transfer, registration and Listing of the Shares, (iv) taxes, (v) incentive fees
paid in compliance with Section IV.F. of the NASAA Guidelines and
(vi) Acquisition Fees, Acquisition Expenses, real estate commissions on the
resale of property, and other expenses connected with the acquisition,
disposition, and ownership of real estate interests, loans or other property
(such as the costs of foreclosure, insurance premiums, legal services,
maintenance, repair and improvement of property).
“Operating Expenses” means all costs and expenses incurred by the Company, as
determined under GAAP, that in any way are related to the operation of the
Company or to Company business, including fees paid to the Advisor, but
excluding (i) the expenses of raising capital such as Organization and Offering
Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration, and other fees, printing and other such expenses and tax incurred
in connection with the issuance, distribution, transfer, registration and
Listing of the Shares, (ii) interest payments, (iii) taxes, (iv) non-cash
expenditures such as depreciation, amortization and bad loan reserves, (v)


5
EAST\126876847.2

--------------------------------------------------------------------------------





incentive fees paid in compliance with Section IV.F. of the NASAA Guidelines and
(vi) Acquisition Fees, Acquisition Expenses, real estate commissions on the
resale of property, and other expenses connected with the acquisition,
disposition, and ownership of real estate interests, mortgage loans or other
property (such as the costs of foreclosure, insurance premiums, legal services,
maintenance, repair and improvement of property).
“Operating Revenue Cash Flows” means the Company’s cash flow from ownership
and/or operation of (i) Properties, (ii) Loans, (iii) Permitted Investments,
(iv) short-term investments, and (v) interests in Properties, Loans and
Permitted Investments owned by any Joint Venture or any partnership in which the
Company or the Partnership is, directly or indirectly, a co-venturer or partner.
“Organization and Offering Expenses” means all expenses incurred by or on behalf
of the Company in connection with or in preparing the Company for registration
of and subsequently offering and distributing its Shares to the public, whether
incurred before or after the date of this Agreement, which may include but are
not limited to, total underwriting and brokerage discounts and commissions
(including fees of the underwriters’ attorneys); any expense allowance granted
by the Company to the underwriter or any reimbursement of expenses of the
underwriter by the Company; expenses for printing, engraving and mailing;
compensation of employees while engaged in sales activity; charges of transfer
agents, registrars, trustees, escrow holders, depositaries and experts; and
expenses of qualification of the sale of the securities under Federal and State
laws, including taxes and fees, accountants’ and attorneys’ fees.
“Partnership” means KBS Limited Partnership, a Delaware limited partnership
formed to own and operate Properties, Loans and other Permitted Investments on
behalf of the Company.
“Performance Fee” shall have the meaning set forth in Section 8.02(ii).
“Permitted Investments” means all investments (other than Properties, Loans and
investments acquired for purposes of cash management) in which the Company may
acquire an interest, either directly or indirectly, including through ownership
interests in a Joint Venture or partnership, pursuant to its Articles of
Incorporation, Bylaws and the investment objectives and policies adopted by the
Board from time to time.
“Person” means an individual, corporation, partnership, estate, trust (including
a trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of
a trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.
“Property” or “Properties” means any real property or properties transferred or
conveyed to the Company or the Partnership, either directly or indirectly,
and/or any real property or properties transferred or conveyed to a Joint
Venture or partnership in which the Company is, directly or indirectly, a
co-venturer or partner.


6
EAST\126876847.2

--------------------------------------------------------------------------------





“Property Manager” means an entity that has been retained to perform and carry
out at one or more of the Properties property-management services, excluding
persons, entities or independent contractors retained or hired to perform
facility management or other services or tasks at a particular Property, the
costs for which are passed through to and ultimately paid by the tenant at such
Property.
“Registration Statement” means the registration statement filed by the Company
with the SEC on Form S-11 (Reg. No. 333-126087), as amended from time to time,
in connection with the initial public offering of the Company’s Shares.
“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.
“Sale” or “Sales” means (i) any transaction or series of transactions whereby:
(A) the Company or the Partnership sells, grants, transfers, conveys, or
relinquishes its ownership of any Property, Loan or other Permitted Investment
or portion thereof, including the transfer of any Property that is the subject
of a ground lease, and including any event with respect to any Property, Loan or
other Permitted Investment that gives rise to a significant amount of insurance
proceeds or condemnation awards; (B) the Company or the Partnership sells,
grants, transfers, conveys, or relinquishes its ownership of all or
substantially all of the interest of the Company or the Partnership in any Joint
Venture or partnership in which it is, directly or indirectly, a co-venturer or
partner; or (C) any Joint Venture or partnership (in which the Company or the
Partnership is a co-venturer or partner) sells, grants, transfers, conveys, or
relinquishes its ownership of any Property, Loan or other Permitted Investment
or portion thereof, including any event with respect to any Property, Loan or
other Permitted Investment that gives rise to insurance claims or condemnation
awards, but (ii) not including any transaction or series of transactions
specified in clause (i) (A), (i) (B), or (i) (C) above in which the proceeds of
such transaction or series of transactions are reinvested in one or more
Properties, Loans or other Permitted Investments within 180 days thereafter.
“SEC” means the United States Securities and Exchange Commission.
“Settlement” means (i) the prepayment, maturity, workout or other settlement of
any Loan or other Permitted Investment or portion thereof owned, directly or
indirectly, by (A) the Company or the Partnership or (B) any Joint Venture or
any partnership in which the Company or the Partnership is, directly or
indirectly, a partner, but (ii) not including any transaction or series of
transactions specified in clause (i) (A) or (i) (B) above in which the proceeds
of such prepayment, maturity, workout or other settlement are reinvested in one
or more Properties, Loans or other Permitted Investments within 180 days
thereafter.
“Settlement Agreement” shall have the meaning set forth in Section 8.03(ii).
“Shares” means the shares of common stock of the Company, par value $.01 per
share.
“Stockholders” means the registered holders of the Shares.
“Stockholders’ 8% Return” means, as of any date, an aggregate amount equal to an
8% cumulative, non-compounded, annual return on Invested Capital (calculated
like simple interest on a daily basis based on a three hundred sixty-five day
year). For purposes of calculating the Stockholders’ 8% Return, Invested Capital
shall be determined for each day during the period for


7
EAST\126876847.2

--------------------------------------------------------------------------------





which the Stockholders’ 8% Return is being calculated and shall be calculated
net of (1) Distributions of Operating Cash Flow to the extent such Distributions
of Operating Cash Flow provide a cumulative, non-compounded, annual return in
excess of 8%, as such amounts are computed on a daily basis based on a three
hundred sixty-five day year and (2) Distributions of Cash from Sales,
Settlements and Financings, except to the extent such Distributions would be
required to supplement Distributions of Operating Cash Flow in order to achieve
a cumulative, non-compounded, annual return of 8%, as such amounts are computed
on a daily basis based on a three hundred sixty-five day year.
“Subordinated Incentive Fee” means the fee payable to the Advisor under certain
circumstances if the Shares are Listed, as calculated in Section 8.05.
“Subordinated Performance Fee Due Upon Termination” means a fee payable in the
form of an interest bearing promissory note (the “Performance Fee Note”) in a
principal amount equal to (1) 15% of the amount, if any, by which (a) the
Appraised Value of the Company’s Properties at the Termination Date, less
amounts of all indebtedness secured by the Company’s Properties, plus the fair
market value of all other Loans and Permitted Investments of the Company at the
Termination Date, less amounts of indebtedness related to such Loans and
Permitted Investments, plus total Distributions (excluding any stock dividend)
through the Termination Date exceeds (b) the sum of Invested Capital plus total
Distributions required to be made to the stockholders in order to pay the
Stockholders’ 8% Return from inception through the Termination Date less (2) any
prior payment to the Advisor of a Subordinated Share of Cash Flows. Interest on
the Performance Fee Note will accrue beginning on the Termination Date at a rate
deemed fair and reasonable by the Conflicts Committee. The Company shall repay
the Performance Fee Note at such time as the Company completes the first Sale or
Settlement after the Termination Date using Cash from Sales and Settlements. If
the Cash from Sales and Settlements from the first Sale or Settlement after the
Termination Date is insufficient to pay the Performance Fee Note in full,
including accrued interest, then the Performance Fee Note shall be paid in part
from the Cash from Sales and Settlements from the first Sale or Settlement, and
in part from the Cash from Sales and Settlements from each successive Sale or
Settlement until the Performance Fee Note is repaid in full, with interest. If
the Performance Fee Note has not been paid in full within five years from the
Termination Date, then the Advisor, its successors or assigns, may elect to
convert the balance of the fee, including accrued but unpaid interest, into
Shares at a price per Share equal to the average closing price of the Shares
over the ten trading days immediately preceding the date of such election if the
Shares are Listed at such time. If the Shares are not Listed at such time, the
Advisor, its successors or assigns, may elect to convert the balance of the fee,
including accrued but unpaid interest, into Shares at a price per Share equal to
the fair market value for the Shares as determined by the Board of Directors
based upon the Appraised Value of Company’s Properties on the date of election
plus the fair market value of all other Loans and Permitted Investments of the
Company on the date of election.
“Subordinated Share of Cash Flows” shall have the meaning set forth in Section
8.04.
“Termination Date” means the date of termination of the Agreement determined in
accordance with Article 13 hereof.


8
EAST\126876847.2

--------------------------------------------------------------------------------





“2%/25% Guidelines” means the requirement pursuant to the NASAA Guidelines that,
in any period of four consecutive fiscal quarters, total Operating Expenses not
exceed the greater of 2% of the Company’s Average Invested Assets during such
12-month period or 25% of the Company’s Net Income over the same 12-month
period.
“7% Return” shall have the meaning set forth in Section 8.02(ii).
ARTICLE 2
APPOINTMENT
The Company hereby appoints the Advisor to serve as its advisor and asset
manager on the terms and conditions set forth in this Agreement, and the Advisor
hereby accepts such appointment.
ARTICLE 3
DUTIES OF THE ADVISOR
The Advisor is responsible for managing, operating, directing and supervising
the operations and administration of the Company and its assets. The Advisor
undertakes to use its best efforts to present to the Company potential
investment opportunities and to provide the Company with a continuing and
suitable investment program consistent with the investment objectives and
policies of the Company as determined and adopted from time to time by the Board
of Directors. Subject to the limitations set forth in this Agreement, including
Article 4 hereof, and the continuing and exclusive authority of the Board of
Directors over the management of the Company, the Advisor shall, either directly
or by engaging an Affiliate or third party, perform the following duties:
3.01 Organizational and Offering Services. The Advisor shall perform all
services related to the organization of the Company or any Offering or private
sale of the Company’s securities, other than services that (i) are to be
performed by the Dealer Manager, (ii) the Company elects to perform directly or
(iii) would require the Advisor to register as a broker-dealer with the SEC or
any state.
3.02 Acquisition Services.
(i) Serve as the Company’s investment and financial advisor and provide relevant
market research and economic and statistical data in connection with the
Company’s assets and investment objectives and policies;
(ii) Subject to Section 4 hereof and the investment objectives and policies of
the Company: (a) locate, analyze and select potential investments; (b) structure
and negotiate the terms and conditions of transactions pursuant to which
investments in Properties, Loans and other Permitted Investments will be made;
(c) acquire, originate and dispose of Properties, Loans and other Permitted
Investments on behalf of the Company; (d) arrange for financing and refinancing
and make other changes in the asset or capital structure of investments in
Properties, Loans and other Permitted Investments; and (e) enter into leases,


9
EAST\126876847.2

--------------------------------------------------------------------------------





service contracts and other agreements for Properties, Loans and other Permitted
Investments;
(iii) Perform due diligence on prospective investments and create due diligence
reports summarizing the results of such work;
(iv) Prepare reports regarding prospective investments that include
recommendations and supporting documentation necessary for the Directors to
evaluate the proposed investments;
(v) Obtain reports (which may be prepared by the Advisor or its Affiliates),
where appropriate, concerning the value of contemplated investments of the
Company;
(vi) Deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the Company’s investments; and
(vii) Negotiate and execute approved investments and other transactions,
including prepayments, maturities, workouts and other settlements of Loans and
other Permitted Investments.
3.03 Asset Management Services.
(i) Real Estate and Related Services:
(a) Investigate, select and, on behalf of the Company, engage and conduct
business with (including enter contracts with) such Persons as the Advisor deems
necessary to the proper performance of its obligations as set forth in this
Agreement, including but not limited to consultants, accountants, lenders,
technical advisors, attorneys, brokers, underwriters, corporate fiduciaries,
escrow agents, depositaries, custodians, agents for collection, insurers,
insurance agents, developers, construction companies, Property Managers and any
and all Persons acting in any other capacity deemed by the Advisor necessary or
desirable for the performance of any of the foregoing services;
(b) Negotiate and service the Company’s debt facilities and other financings;
(c) Monitor applicable markets and obtain reports (which may be prepared by the
Advisor or its Affiliates) where appropriate, concerning the value of
investments of the Company;
(d) Monitor and evaluate the performance of each asset of the Company and the
Company’s overall portfolio of assets, provide daily management services to the
Company and perform and supervise the various management and operational
functions related to the Company’s investments;
(e) Formulate and oversee the implementation of strategies for the
administration, promotion, management, operation, maintenance, improvement,


10
EAST\126876847.2

--------------------------------------------------------------------------------





financing and refinancing, marketing, leasing and disposition of Properties,
Loans and other Permitted Investments on an overall portfolio basis;
(f) Consult with the Company’s officers and the Board of Directors and assist
the Board in the formulation and implementation of the Company’s financial
policies, and, as necessary, furnish the Board with advice and recommendations
with respect to the making of investments consistent with the investment
objectives and policies of the Company and in connection with any borrowings
proposed to be undertaken by the Company;
(g) Oversee the performance by the Property Managers of their duties, including
collection and proper deposits of rental payments and payment of Property
expenses and maintenance;
(h) Conduct periodic on-site property visits to some or all (as the Advisor
deems reasonably necessary) of the Properties to inspect the physical condition
of the Properties and to evaluate the performance of the Property Managers;
(i) Review, analyze and comment upon the operating budgets, capital budgets and
leasing plans prepared and submitted by each Property Manager and aggregate
these property budgets into the Company’s overall budget;
(j) Coordinate and manage relationships between the Company and any co-venturers
or partners; and
(k) Consult with the Company’s officers and Board of Directors and provide
assistance with the evaluation and approval of potential asset dispositions,
sales and refinancings.
(ii) Accounting and Other Administrative Services:
(a) Provide the day-to-day management of the Company and perform and supervise
the various administrative functions reasonably necessary for the management of
the Company;
(b) From time to time, or at any time reasonably requested by the Board, make
reports to the Board on the Advisor’s performance of services to the Company
under this Agreement;
(c) Make reports to the Conflicts Committee each quarter of the investments that
have been made by other programs sponsored by the Advisor or any of its
Affiliates, including KBS Realty Advisors LLC, as well as any investments that
have been made by the Advisor or any of its Affiliates directly;
(d) Provide or arrange for any administrative services and items, legal and
other services, office space, office furnishings, personnel and other overhead
items necessary and incidental to the Company’s business and operations;
(e) Provide financial and operational planning services;


11
EAST\126876847.2

--------------------------------------------------------------------------------





(f) Maintain accounting and other record-keeping functions at the Company and
investment levels, including information concerning the activities of the
Company as shall be required to prepare and to file all periodic financial
reports, tax returns and any other information required to be filed with the
SEC, the Internal Revenue Service and any other regulatory agency;
(g) Maintain and preserve all appropriate books and records of the Company;
(h) Provide tax and compliance services and coordinate with appropriate third
parties, including the Company’s independent auditors and other consultants, on
related tax matters;
(i) Provide the Company with all necessary cash management services;
(j) Manage and coordinate with the transfer agent the dividend process and
payments to Stockholders;
(k) Consult with the Company’s officers and Board of Directors and assist the
Board in evaluating and obtaining adequate insurance coverage based upon risk
management determinations;
(l) Provide the Company’s officers and Board of Directors with timely updates
related to the overall regulatory environment affecting the Company, as well as
managing compliance with such matters, including but not limited to compliance
with the Sarbanes-Oxley Act of 2002;
(m) Consult with the Company’s officers and Board of Directors relating to the
corporate governance structure and appropriate policies and procedures related
thereto;
(n) Perform all reporting, record keeping, internal controls and similar matters
in a manner to allow the Company to comply with applicable law, including
federal and state securities laws and the Sarbanes-Oxley Act of 2002;
(o) Notify the Board of Directors of all proposed material transactions before
they are completed; and
(p) Do all things necessary to assure its ability to render the services
described in this Agreement.
3.04 Stockholder Services.
(i) Manage services for and communications with Stockholders, including
answering phone calls, preparing and sending written and electronic reports and
other communications;
(ii) Oversee the performance of the transfer agent and registrar; and


12
EAST\126876847.2

--------------------------------------------------------------------------------





(iii) Establish technology infrastructure to assist in providing Stockholder
support and service.
3.05 Other Services. Except as provided in Article 7, the Advisor shall perform
any other services reasonably requested by the Company (acting through the
Conflicts Committee).
ARTICLE 4
AUTHORITY OF ADVISOR
4.01 General. All rights and powers to manage and control the day-to-day
business and affairs of the Company shall be vested in the Advisor. The Advisor
shall have the power to delegate all or any part of its rights and powers to
manage and control the business and affairs of the Company to such officers,
employees, Affiliates, agents and representatives of the Advisor or the Company
as it may deem appropriate. Any authority delegated by the Advisor to any other
Person shall be subject to the limitations on the rights and powers of the
Advisor specifically set forth in this Agreement or the Articles of
Incorporation of the Company.
4.02 Powers of the Advisor. Subject to the express limitations set forth in this
Agreement and the continuing and exclusive authority of the Board of Directors
over the management of the Company, the power to direct the management,
operation and policies of the Company shall be vested in the Advisor, which
shall have the power by itself and shall be authorized and empowered on behalf
and in the name of the Company to carry out any and all of the objectives and
purposes of the Company and to perform all acts and enter into and perform all
contracts and other undertakings that it may in its sole discretion deem
necessary, advisable or incidental thereto to perform its obligations under this
Agreement.
4.03 Approval by the Board of Directors. Notwithstanding the foregoing, the
Advisor may not take any action on behalf of the Company without the prior
approval of the Board of Directors or duly authorized committees thereof if the
Articles of Incorporation or Maryland General Corporation Law require the prior
approval of the Board of Directors. The Advisor will deliver to the Board of
Directors all documents required by it to evaluate a proposed investment (and
any related financing).
4.04 Modification or Revocation of Authority of Advisor. The Board of Directors
may, at any time upon the giving of notice to the Advisor, modify or revoke the
authority or approvals set forth in Article 3 and this Article 4 hereof;
provided, however, that such modification or revocation shall be effective upon
receipt by the Advisor and shall not be applicable to investment transactions to
which the Advisor has committed the Company prior to the date of receipt by the
Advisor of such notification.
ARTICLE 5
BANK ACCOUNTS
The Advisor may establish and maintain one or more bank accounts in its own name
for the account of the Company or in the name of the Company and may collect and
deposit into any such


13
EAST\126876847.2

--------------------------------------------------------------------------------





account or accounts, and disburse from any such account or accounts, any money
on behalf of the Company, under such terms and conditions as the Board of
Directors may approve, provided that no funds shall be commingled with the funds
of the Advisor. The Advisor shall from time to time render appropriate
accountings of such collections and payments to the Board and the independent
auditors of the Company.
ARTICLE 6
RECORDS AND FINANCIAL STATEMENTS
The Advisor, in the conduct of its responsibilities to the Company, shall
maintain adequate and separate books and records for the Company’s operations in
accordance with GAAP, which shall be supported by sufficient documentation to
ascertain that such books and records are properly and accurately recorded. Such
books and records shall be the property of the Company and shall be available
for inspection by the Board and by counsel, auditors and other authorized agents
of the Company, at any time or from time to time during normal business hours.
Such books and records shall include all information necessary to calculate and
audit the fees or reimbursements paid under this Agreement. The Advisor shall
utilize procedures to attempt to ensure such control over accounting and
financial transactions as is reasonably required to protect the Company’s assets
from theft, error or fraudulent activity. All financial statements that the
Advisor delivers to the Company shall be prepared on an accrual basis in
accordance with GAAP, except for special financial reports that by their nature
require a deviation from GAAP. The Advisor shall liaise with the Company’s
officers and independent auditors and shall provide such officers and auditors
with the reports and other information that the Company so requests.
ARTICLE 7
LIMITATION ON ACTIVITIES
Notwithstanding any provision in this Agreement to the contrary, the Advisor
shall not take any action that, in its sole judgment made in good faith, would
(i) adversely affect the ability of the Company to qualify or continue to
qualify as a REIT under the Code, (ii) subject the Company to regulation under
the Investment Company Act of 1940, as amended, (iii) violate any law, rule,
regulation or statement of policy of any governmental body or agency having
jurisdiction over the Company, its Shares or its other securities, (iv) require
the Advisor to register as a broker-dealer with the SEC or any state, or (v)
violate the Articles of Incorporation or Bylaws. In the event an action that
would violate (i) through (v) of the preceding sentence but such action has been
ordered by the Board of Directors of the Company, the Advisor shall notify the
Board of Directors of the Advisor’s judgment of the potential impact of such
action and shall refrain from taking such action until it receives further
clarification or instructions from the Board of Directors. In such event, the
Advisor shall have no liability for acting in accordance with the specific
instructions of the Board of Directors so given.


14
EAST\126876847.2

--------------------------------------------------------------------------------





ARTICLE 8
FEES
8.01 Acquisition Fees. As compensation for the investigation, selection and
acquisition (by purchase, investment or exchange) of Properties, Loans and other
Permitted Investments, the Company shall pay Acquisition Fees to the Advisor for
each such investment. With respect to the acquisition of a Property to be wholly
owned by the Company, the Acquisition Fee payable to the Advisor shall equal
0.75% of the sum of the amount actually paid or allocated to the purchase,
development, construction or improvement of such Property, inclusive of the
Acquisition Expenses associated with such Property, and the amount of any debt
attributable to such Property. With respect to Loans and other Permitted
Investments, the Acquisition Fee payable to the Advisor shall equal 0.75% of the
cost of such investment, inclusive of Acquisition Expenses associated with such
investment and the amount of any debt attributable to such investment. With
respect to the acquisition of Properties, Loans or other Permitted Investments
through any Joint Venture or partnership in which the Company is a co-venturer
or partner, the Acquisition Fee payable to the Advisor shall equal 0.75% of (i)
with respect to Properties, the portion of the amount actually paid or allocated
to the purchase, development, construction or improvement of the Property,
inclusive of the Acquisition Expenses associated with such Property, plus the
amount of any outstanding debt associated with such property that is
attributable to the Company’s investment in the Joint Venture or partnership and
(ii) with respect to Loans and other Permitted Investments, the cost of such
investment, inclusive of Acquisition Expenses associated with such investment
and the amount of any debt attributable to such investment that is attributable
to the Company’s investment in the Joint Venture or partnership. Notwithstanding
anything herein to the contrary, the payment of Acquisition Fees by the Company
shall be subject to the limitations contained in the Company’s Articles of
Incorporation. The Advisor shall submit an invoice to the Company following the
closing or closings of each acquisition, accompanied by a computation of the
Acquisition Fee. The Acquisition Fee payable to the Advisor shall be paid at the
closing of the acquisition upon receipt of the invoice by the Company.
8.02 Asset Management Fees.
(i) Except as provided in Sections 8.02(ii) and 8.02(iii) hereof, the Company
shall pay the Advisor as compensation for the services described in Section 3.03
hereof a monthly fee (the “Asset Management Fee”) in an amount equal to
one-twelfth of 0.75% of the sum of the Cost of Real Estate Investments and the
Cost of Loans and other Permitted Investments. The Advisor shall submit a
monthly invoice to the Company, accompanied by a computation of the Asset
Management Fee for the applicable period. The Asset Management Fee shall be
payable on the last day of such month, or the first business day following the
last day of such month. The Asset Management Fee may or may not be taken, in
whole or in part, as to any period in the sole discretion of the Advisor. All or
any portion of the Asset Management Fees not paid as to any period shall be
deferred without interest and may be taken in such other fiscal period as the
Advisor shall determine.
(ii) The Asset Management Fee described in Section 8.02(i) hereof is not payable
with respect to the Company’s investment in the New Leaf – KBS JV, LLC and Cost
of Real


15
EAST\126876847.2

--------------------------------------------------------------------------------





Estate Investments as used in Section 8.02(i) shall not include the Company’s
allocable portion of its investment in the New Leaf – KBS JV, LLC. Instead, and
except as provided in Section 8.02(iii) hereof, with respect to the Company’s
investment in the New Leaf – KBS JV, LLC, the Company shall pay the Advisor a
separate management fee (the “New Leaf-KBS Management Fee”). The New Leaf-KBS
Management Fee shall be a monthly fee in an amount equal to 1/12 of 0.27% of
Cost of JV Investment. The Advisor shall submit a monthly invoice to the
Company, accompanied by a computation of the New Leaf-KBS Management Fee for the
applicable period. The New Leaf-KBS Management Fee shall be payable on the last
day of such month, or the first business day following the last day of such
month. The New Leaf-KBS Management Fee may or may not be taken, in whole or in
part, as to any period in the sole discretion of the Advisor. All or any portion
of the New Leaf-KBS Management Fee not paid as to any period shall be deferred
without interest and may be taken in such other fiscal period as the Advisor
shall determine.
In addition, if at any time during the Company’s ownership of an interest in the
New Leaf – KBS JV, LLC, the Company’s Funds from Operations for the period
commencing January 1, 2006 through the date of any such calculation exceed an
amount that is equal to a 7.0% cumulative, non-compounded, annual return on
Invested Capital for the Company’s Stockholders for the period from July 18,
2006 through the date of such reimbursement (the “7% Return”), then as of the
date of such calculation the Advisor shall earn a fee (the “Performance Fee”) in
an amount that would make the Advisor’s cumulative fees related to the Company’s
investment in the New Leaf – KBS JV, LLC (including the New Leaf-KBS Management
Fee set forth above and any Performance Fee amounts already paid) equal to 0.75%
of the Cost of JV Investment on an annualized basis from the date of the
Company’s investment in the New Leaf – KBS JV, LLC through the date of
calculation, provided that on any calculation date the Advisor shall earn only
the portion of this amount that is available from the Company’s positive Funds
from Operations for the period commencing January 1, 2006 through the date of
any such calculation less the 7% Return.
Notwithstanding anything contained in this Section 8.02(ii), no Performance Fee
will be earned unless and until the Advance described in Article 16 hereof, as
amended in the future, has been repaid in full.
Notwithstanding anything in this Agreement to the contrary, (i) the Advisor, on
behalf of itself and its affiliates, and its and their respective successors and
assigns, as of March 20, 2012, waived the Company’s obligation to pay the
Performance Fee, now or in the future, to the Advisor; and (ii) as of March 20,
2012, all provisions of this Section 8.02(ii), other than this sentence, and all
other references to Section 8.02(ii) in this Agreement became of no further
force and effect.
(iii) Notwithstanding anything contained in Sections 8.02(i) and 8.02(ii) to the
contrary, a Property, Loan or other Permitted Investment that has suffered an
impairment in value, reduction in cash flow or other negative circumstances may
either be excluded from the calculation of the Cost of Real Estate Investments,
the Cost of Loans and other Permitted Investments or the Cost of JV Investment
or included in such calculation at a reduced value that is recommended by the
Advisor and the Company’s management and


16
EAST\126876847.2

--------------------------------------------------------------------------------





then approved by a majority of the Company’s independent directors, and the
resulting change in the fee with respect to such investment will be applicable
upon the earlier to occur of the date on which (i) such investment is sold, (ii)
such investment is surrendered to a Person other than the Company, its direct or
indirect wholly owned subsidiary or a Joint Venture or partnership in which the
Company has an interest, (iii) the Advisor determines that it will no longer
pursue collection or other remedies related to such investment, or (iv) the
Advisor recommends a revised fee arrangement with respect to such investment.
8.03 Disposition Fees.
(i) Except as provided in Section 8.03(ii) hereof, if the Advisor or any of its
Affiliates provide a substantial amount of services (as determined by the
Conflicts Committee) in connection with a Sale, the Advisor or such Affiliate
shall receive a fee at the closing (the “Disposition Fee”) equal to 1.0% of the
Contract Sales Price; provided, however, that no Disposition Fee shall be
payable to the Advisor for any Sale if such Sale involves the Company selling
all or substantially all of its assets in one or more transactions designed to
effectuate a business combination transaction (as opposed to a Company
liquidation, in which case the Disposition Fee would be payable if the Advisor
or an Affiliate provides a substantial amount of services as provided above).
Any Disposition Fee payable under this Section 8.03 may be paid in addition to
commissions paid to non-Affiliates, provided that the total commissions
(including such Disposition Fee) paid to all Persons by the Company for each
Sale shall not exceed an amount equal to the lesser of (i) 6.0% of the aggregate
Contract Sales Price of each Property, Loan or other Permitted Investment or
(ii) the Competitive Real Estate Commission for each Property, Loan or other
Permitted Investment. Substantial assistance in connection with the Sale of a
Property includes the Advisor’s preparation of an investment package for the
Property (including a new investment analysis, rent rolls, tenant information
regarding credit, a property title report, an environmental report, a structural
report and exhibits) or such other substantial services performed by the Advisor
in connection with a Sale.
(ii) Notwithstanding the provisions of Section 8.03(i), on August 9, 2016, with
respect to Sales of the Properties that the Company indirectly received an
ownership or leasehold interest in as a result of the Collateral Transfer and
Settlement Agreement (the “Settlement Agreement”) with, among other parties, GKK
Stars Acquisition LLC (the “GKK Properties”), that had been sold as of August 9,
2016 and for which no Disposition Fee had been paid as of August 9, 2016, and
which are listed on Attachment A hereto, the Conflicts Committee hereby
determined that the Advisor or its Affiliates provided a substantial amount of
services in connection with the Sale of each such GKK Property listed on
Attachment A and approved the payment to the Advisor of a disposition fee equal
to 1.0% of the aggregate Contract Sales Price of the GKK Properties listed on
Attachment A hereto.    
8.04 Subordinated Share of Cash Flows. The Subordinated Share of Cash Flows
shall be payable to the Advisor in an amount equal to 15% of Operating Cash Flow
and Cash from Sales, Settlements and Financings remaining after the Stockholders
have received Distributions of Operating Cash Flow and of Cash from Sales,
Settlements and Financings such that the owners of all outstanding Shares have
received Distributions in an aggregate amount equal to the sum of:


17
EAST\126876847.2

--------------------------------------------------------------------------------





a.    the Stockholders’ 8% Return and
b.    Invested Capital.
When determining whether the above threshold has been met:
(A)
Any stock dividend shall not be included as a Distribution; and

(B)
Distributions paid on Shares redeemed by the Company (and thus no longer
included in the determination of Invested Capital), shall not be included as a
Distribution.

Following Listing, no Subordinated Share of Cash Flows will be paid to the
Advisor.
8.05 Subordinated Incentive Fee. Upon Listing, the Advisor shall be entitled to
the Subordinated Incentive Fee in an amount equal to 15.0% of the amount by
which (i) the market value of the outstanding Shares of the Company, measured by
taking the average closing price or the average of the bid and asked price, as
the case may be, over a period of 30 days during which the Shares are traded,
with such period beginning 180 days after Listing (the “Market Value”), plus the
total of all Distributions paid to Stockholders (excluding any stock dividends)
from the Company’s inception until the date that Market Value is determined,
exceeds (ii) the sum of (A) 100% of Invested Capital and (B) the total
Distributions required to be paid to the Stockholders in order to pay the
Stockholders’ 8% Return from inception through the date Market Value is
determined. The Company shall have the option to pay such fee in the form of
cash, Shares, a promissory note or any combination of the foregoing. The
Subordinated Incentive Fee will be reduced by the amount of any prior payment to
the Advisor of a Subordinated Share of Cash Flows. In the event the Subordinated
Incentive Fee is paid to the Advisor following Listing, no other performance fee
will be paid to the Advisor.
8.06 Changes to Fee Structure. In the event of Listing, the Company and the
Advisor shall negotiate in good faith to establish a fee structure appropriate
for a perpetual-life entity.
ARTICLE 9
EXPENSES
9.01 General. In addition to the compensation paid to the Advisor pursuant to
Article 8 hereof, the Company shall pay directly or reimburse the Advisor for
all of the expenses paid or incurred by the Advisor or its Affiliates on behalf
of the Company or in connection with the services provided to the Company
pursuant to this Agreement, including, but not limited to:
(i) All Organization and Offering Expenses; provided, however, that the Company
shall not reimburse the Advisor to the extent such reimbursement would cause the
total amount spent by the Company on Organization and Offering Expenses to
exceed 15% of the Gross Proceeds raised as of the date of the reimbursement and
provided further that within 60 days after the end of the month in which an
Offering terminates, the Advisor shall reimburse the Company to the extent the
Company incurred Organization and Offering Expenses exceeding 15% of the Gross
Proceeds raised in the completed Offering; the


18
EAST\126876847.2

--------------------------------------------------------------------------------





Company shall not reimburse the Advisor for any Organization and Offering
Expenses that the Conflicts Committee determines are not fair and commercially
reasonable to the Company.
(ii) Acquisition Fees and Acquisition Expenses incurred in connection with the
selection and acquisition of Properties, Loans and other Permitted Investments,
including such expenses incurred related to assets pursued or considered but not
ultimately acquired by the Company, provided that, notwithstanding anything
herein to the contrary, the payment of Acquisition Fees and Acquisition Expenses
by the Company shall be subject to the limitations contained in the Company’s
Articles of Incorporation;
(iii) The actual out-of-pocket cost of goods and services used by the Company
and obtained from entities not Affiliated with the Advisor;
(iv) Interest and other costs for borrowed money, including discounts, points
and other similar fees;
(v) Taxes and assessments on income or Properties, taxes as an expense of doing
business and any other taxes otherwise imposed on the Company and its business,
assets or income;
(vi) Out-of-pocket costs associated with insurance required in connection with
the business of the Company or by its officers and Directors;
(vii) Expenses of managing, improving, developing, operating and selling
Properties, Loans and other Permitted Investments owned, directly or indirectly,
by the Company, as well as expenses of other transactions relating to such
Properties, Loans and other Permitted Investments, including but not limited to
prepayments, maturities, workouts and other settlements of Loans and other
Permitted Investments;
(viii) All out-of-pocket expenses in connection with payments to the Board of
Directors and meetings of the Board of Directors and Stockholders;
(ix) Personnel and related employment costs incurred by the Advisor or its
Affiliates in performing the services described in Article 3 hereof, including
but not limited to reasonable salaries and wages, benefits and overhead of all
employees directly involved in the performance of such services, provided that,
other than reimbursement of travel and communications expenses, no reimbursement
shall be made for the compensation of such employees of the Advisor or its
Affiliates to the extent that such employees perform services for which the
Advisor receives Acquisition Fees or Disposition Fees;
(x) Out-of-pocket expenses of providing services for and maintaining
communications with Stockholders, including the cost of preparation, printing,
and mailing annual reports and other Stockholder reports, proxy statements and
other reports required by governmental entities;


19
EAST\126876847.2

--------------------------------------------------------------------------------





(xi) Audit, accounting and legal fees, and other fees for professional services
relating to the operations of the Company and all such fees incurred at the
request, or on behalf of, the Board of Directors, the Conflicts Committee or any
other committee of the Board of Directors;
(xii) Out-of-pocket costs for the Company to comply with all applicable laws,
regulations and ordinances;
(xiii) Expenses connected with payments of Distributions made or caused to be
made by the Company to the Stockholders;
(xiv) Expenses of organizing, redomesticating, merging, liquidating or
dissolving the Company or of amending the Articles of Incorporation or the
Bylaws; and
(xv) All other out-of-pocket costs incurred by the Advisor in performing its
duties hereunder.
9.02 Timing of and Additional Limitations on Reimbursements.
(i) Expenses incurred by the Advisor on behalf of the Company and reimbursable
pursuant to this Article 9 shall be reimbursed no less than monthly to the
Advisor. The Advisor shall prepare a statement documenting the expenses of the
Company during each quarter and shall deliver such statement to the Company
within 45 days after the end of each quarter.
(ii) Notwithstanding anything else in this Article 9 to the contrary, the
expenses enumerated in this Article 9 shall not become reimbursable to the
Advisor unless and until the Company has raised $2.5 million in its initial
public offering.
(iii) The Company shall not reimburse the Advisor at the end of any fiscal
quarter for Operating Expenses that in the four consecutive fiscal quarters then
ended (the “Expense Year”) exceed (the “Excess Amount”) the greater of 2% of
Average Invested Assets or 25% of Net Income (the “2%/25% Guidelines”) for such
year unless the Conflicts Committee determines that such excess was justified,
based on unusual and nonrecurring factors that the Conflicts Committee deems
sufficient. If the Conflicts Committee does not approve such excess as being so
justified, any Excess Amount paid to the Advisor during a fiscal quarter shall
be repaid to the Company. If the Conflicts Committee determines such excess was
justified, then, within 60 days after the end of any fiscal quarter of the
Company for which total reimbursed Operating Expenses for the Expense Year
exceed the 2%/25% Guidelines, the Advisor, at the direction of the Conflicts
Committee, shall send to the Stockholders a written disclosure of such fact,
together with an explanation of the factors the Conflicts Committee considered
in determining that such excess expenses were justified. The Company will ensure
that such determination will be reflected in the minutes of the meetings of the
Board of Directors. All figures used in the foregoing computation shall be
determined in accordance with GAAP applied on a consistent basis.


20
EAST\126876847.2

--------------------------------------------------------------------------------





ARTICLE 10
VOTING AGREEMENT
The Advisor agrees that, with respect to any Shares now or hereinafter owned by
it, the Advisor will not vote or consent on matters submitted to the
stockholders of the Company regarding (i) the removal of the Advisor or any
Affiliate of the Advisor or (ii) any transaction between the Company and the
Advisor or any of its Affiliates. This voting restriction shall survive until
such time that the Advisor is both no longer serving as such and is no longer an
Affiliate of the Company.
ARTICLE 11
RELATIONSHIP OF ADVISOR AND COMPANY;
OTHER ACTIVITIES OF THE ADVISOR
11.01 Relationship. The Company and the Advisor are not partners or joint
venturers with each other, and nothing in this Agreement shall be construed to
make them such partners or joint venturers. Nothing herein contained shall
prevent the Advisor from engaging in other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by the Advisor
or its Affiliates. Nor shall this Agreement limit or restrict the right of any
manager, director, officer, employee or equity holder of the Advisor or its
Affiliates to engage in any other business or to render services of any kind to
any other Person. The Advisor may, with respect to any investment in which the
Company is a participant, also render advice and service to each and every other
participant therein. The Advisor shall promptly disclose to the Board of
Directors the existence of any condition or circumstance, existing or
anticipated, of which it has knowledge, that creates or could create a conflict
of interest between the Advisor’s obligations to the Company and its obligations
to or its interest in any other Person.
11.02 Time Commitment. The Advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company such
time as shall be reasonably necessary to conduct the business and affairs of the
Company in an appropriate manner consistent with the terms of this Agreement.
The Company acknowledges that the Advisor and its Affiliates and their
respective employees, officers and agents may also engage in activities
unrelated to the Company and may provide services to Persons other than the
Company or any of its Affiliates.
11.03 Investment Opportunities and Allocation. The Advisor shall be required to
use commercially reasonable efforts to present a continuing and suitable
investment program to the Company that is consistent with the investment
policies and objectives of the Company, but neither the Advisor nor any
Affiliate of the Advisor shall be obligated generally to present any particular
investment opportunity to the Company even if the opportunity is of character
that, if presented to the Company, could be taken by the Company. In the event
an investment opportunity is located, the allocation procedure set forth under
the caption “Conflicts of Interest – Certain Conflict Resolution Measures –
Allocation of Investment Opportunities” in the Registration Statement shall
govern the allocation of the opportunity among the Company and Affiliates of the
Advisor.


21
EAST\126876847.2

--------------------------------------------------------------------------------





ARTICLE 12
THE KBS NAME
The Advisor and its Affiliates have a proprietary interest in the name “KBS.”
The Advisor hereby grants to the Company a non-transferable, non-assignable,
non-exclusive royalty-free right and license to use the name “KBS” during the
term of this Agreement. Accordingly, and in recognition of this right, if at any
time the Company ceases to retain the Advisor or one of its Affiliates to
perform advisory services for the Company, the Company will, promptly after
receipt of written request from the Advisor, cease to conduct business under or
use the name “KBS” or any derivative thereof and the Company shall change its
name and the names of any of its subsidiaries to a name that does not contain
the name “KBS” or any other word or words that might, in the reasonable
discretion of the Advisor, be susceptible of indication of some form of
relationship between the Company and the Advisor or any its Affiliates. At such
time, the Company will also make any changes to any trademarks, servicemarks or
other marks necessary to remove any references to the word “KBS.” Consistent
with the foregoing, it is specifically recognized that the Advisor or one or
more of its Affiliates has in the past and may in the future organize, sponsor
or otherwise permit to exist other investment vehicles (including vehicles for
investment in real estate) and financial and service organizations having “KBS”
as a part of their name, all without the need for any consent (and without the
right to object thereto) by the Company.
ARTICLE 13
TERM AND TERMINATION OF THE AGREEMENT
13.01 Term. This Agreement shall have an initial term of one year from the date
hereof and may be renewed for an unlimited number of successive one-year terms
upon mutual consent of the parties. The Company (acting through the Conflicts
Committee) will evaluate the performance of the Advisor annually before renewing
this Agreement, and each such renewal shall be for a term of no more than one
year. Any such renewal must be approved by the Conflicts Committee.
13.02 Termination by Either Party. This Agreement may be terminated upon 60 days
written notice without cause or penalty by either the Company (acting through
the Conflicts Committee) or the Advisor. The provisions of Articles 1, 10, 12,
13, 15, 16 and 17 shall survive termination of this Agreement.
13.03 Payments on Termination and Survival of Certain Rights and Obligations.
Payments to the Advisor pursuant to this Section 13.03 shall be subject to the
2%/25% Guidelines to the extent applicable.
(i) After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company within 30 days after the effective date of such
termination (A) all unpaid reimbursements of expenses and all earned but unpaid
fees payable to the Advisor prior to termination of this Agreement and (B) the
Subordinated Performance Fee Due Upon Termination, provided that no Subordinated
Performance Fee Due Upon Termination will be paid if the Company has paid or is
obligated to pay the Subordinated Incentive Fee.


22
EAST\126876847.2

--------------------------------------------------------------------------------





(ii) The Advisor shall promptly upon termination:
(a) pay over to the Company all money collected pursuant to this Agreement, if
any, after deducting any accrued compensation and reimbursement for its expenses
to which it is then entitled;
(b) deliver to the Board of Directors a full accounting, including a statement
showing all payments collected by it and a statement of all money held by it,
covering the period following the date of the last accounting furnished to the
Board;
(c) deliver to the Board of Directors all assets and documents of the Company
then in the custody of the Advisor; and
(d) cooperate with the Company to provide an orderly transition of advisory
functions.
(iii) Notwithstanding anything contained in this Section 13.03 to the contrary,
the obligations of the Company and Advisor set forth in Article 16 of this
Agreement shall survive termination of this Agreement.
ARTICLE 14
ASSIGNMENT
This Agreement may be assigned by the Advisor to an Affiliate with the consent
of the Conflicts Committee. The Advisor may assign any rights to receive fees or
other payments under this Agreement without obtaining the approval of the Board
of Directors or the Conflicts Committee. This Agreement shall not be assigned by
the Company without the consent of the Advisor, except in the case of an
assignment by the Company to a corporation or other organization that is a
successor to all of the assets, rights and obligations of the Company, in which
case such successor organization shall be bound hereunder and by the terms of
said assignment in the same manner as the Company is bound by this Agreement.
ARTICLE 15
INDEMNIFICATION AND LIMITATION OF LIABILITY
The Company shall indemnify, defend and hold harmless the Advisor and its
Affiliates, including their respective officers, directors, equity holders,
partners and employees, from all liability, claims, damages or losses arising in
the performance of their duties hereunder, and related expenses, including
reasonable attorneys’ fees, to the extent such liability, claims, damages or
losses and related expenses are not fully reimbursed by insurance, subject to
any limitations imposed by the Company’s Articles of Incorporation. Any
indemnification of the Advisor may be made only out of the net assets of the
Company and not from Stockholders.


23
EAST\126876847.2

--------------------------------------------------------------------------------





ARTICLE 16
ADVANCE
Notwithstanding anything contained in Article 9 of this Agreement to the
contrary, the Advisor hereby agrees to advance funds (the “Advance”) to the
Company equal to the amount by which the cumulative amount of distributions
declared by the Company from January 1, 2006 through the period ending August
31, 2010 exceeds the amount of the Company’s Funds from Operations from January
1, 2006 through August 31, 2010. Advisor further agrees that the Company will
only be obligated to reimburse the Advisor for the Advance if and to the extent
that the Company’s cumulative Funds from Operations for the period commencing
January 1, 2006 through the date of any such reimbursement exceeds the lesser of
(i) the cumulative amount of any distributions declared and payable to the
Company’s Stockholders as of the date of such reimbursement or (ii) an amount
that is equal to a 7.0% cumulative, non-compounded, annual return on Invested
Capital for the Company’s Stockholders for the period from July 18, 2006 through
the date of such reimbursement. Advisor understands and agrees that no interest
shall accrue on the Advance being made under this Agreement.
Notwithstanding anything in this Agreement to the contrary, the Advisor, on
behalf of itself and its affiliates, and its and their respective successors and
assigns, as of March 20, 2012, forgave the Advance to the Company in full.
Moreover, as of March 20, 2012, this Article 16 and all references thereto in
this Agreement became of no further force and effect.
ARTICLE 17
MISCELLANEOUS
17.01 Notices. Any notice, report or other communication required or permitted
to be given hereunder shall be in writing unless some other method of giving
such notice, report or other communication is required by the Articles of
Incorporation, the Bylaws or is accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:
To the Company or the Board of Directors:
KBS Real Estate Investment Trust, Inc.
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
To the Advisor:
KBS Capital Advisors LLC
800 Newport Center Drive, Suite 700
Newport Beach, California 92660
Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Section 17.01.


24
EAST\126876847.2

--------------------------------------------------------------------------------





17.02 Modification. This Agreement shall not be changed, modified, terminated or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or permitted assigns.
17.03 Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
17.04 Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Delaware.
17.05 Entire Agreement. This Agreement contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
17.06 Waiver. Neither the failure nor any delay on the part of a party to
exercise any right, remedy, power or privilege under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, power or privilege preclude any other or further exercise of the
same or of any other right, remedy, power or privilege, nor shall any waiver of
any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
17.07 Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.
17.08 Titles Not to Affect Interpretation. The titles of Articles and Sections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.
17.09 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.


[The remainder of this page is intentionally left blank.
Signature page follows.]




25
EAST\126876847.2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date and year first above written.




 
KBS REAL ESTATE INVESTMENT TRUST, INC.


By:    /s/ Charles J. Schreiber, Jr.                              
Charles J. Schreiber, Jr., Chief Executive Officer




KBS CAPITAL ADVISORS LLC


By: PBren Investments, L.P., a Manager


By: PBren Investments, LLC, as general partner


By:    /s/ Peter M. Bren                                         
Peter M. Bren, Manager


By: Schreiber Real Estate Investments, L.P., a Manager


By: Schreiber Investments, LLC, as general partner


By:    /s/ Charles J. Schreiber, Jr.                           
Charles J. Schreiber, Jr., Manager


 
 
 





26
EAST\126876847.2

--------------------------------------------------------------------------------






Attachment A
Disposition Property No. Date
Property Name
Portfolio
Portfolio Name
City
State
Rentable SF
Sale Price
Allowed Dispo Fee
RG1475
1/9/2012
3061 -Stuyvesnt Vil
GSM
Goldman Mortgage
Irvington
NJ
7,629
850,000
2,805
RG1314
1/18/2012
4311-ROANE STREET
FSI
First States Bank
Harriman
TN
22,542
280,500
-
RG1300
1/24/2012
4264-NACOGDOCHES
FSI
First States Bank
Nacogdoches
TX
39,960
394,350
-
RG1311
1/25/2012
4298-MOUNT OLIVE
FSI
First States Bank
Mount Olive
MS
6,221
27,500
-
RG1302
1/26/2012
4275 CITIZEN SQUARE
FSI
First States Bank
Dallas
GA
10,765
231,000
5,325
RG1569
2/16/2012
4566 -Vine Street
GSM
Goldman Mortgage
Paso Robles
CA
19,757
6,125,000
5,250
RG1568
2/16/2012
4565 -12th Street
GSM
Goldman Mortgage
Paso Robles
CA
9,095
2,897,000
1,825
RG1571
2/16/2012
4568 -Santa Maria
GSM
Goldman Mortgage
Santa Maria
CA
5,492
2,257,615
7,650
RG1570
2/16/2012
4567 -Arroyo Grande
GSM
Goldman Mortgage
Arroyo Grande
CA
4,017
1,420,385
7,900
RG1483
3/6/2012
3090 -Delray Square
GSM
Goldman Mortgage
Delray Beach
FL
2,604
1,715,000
2,125
RG1320
3/16/2012
4505 -London Central
FSI
First States Bank
London
KY
28,623
1,065,000
-
RG1478
3/16/2012
3077 -Dunwoody Villag
GSM
Goldman Mortgage
Dunwoody
GA
4,500
1,215,000
5,750
RG1115
3/21/2012
5157 University
BD1
BBDI
Seattle
WA
19,317
3,256,327
2,500
RG1405
3/29/2012
0049 -Moosic
GSM
Goldman Mortgage
Moosic
PA
1,860
510,000
3,025
RG1495
3/30/2012
3285 -Walnut Maynard
GSM
Goldman Mortgage
Cary
NC
2,671
1,050,000
-
RG1476
4/10/2012
3067 -Abngdn Wall
GSM
Goldman Mortgage
Abingdon
VA
11,768
1,350,000
-
RG1276
4/10/2012
4206-MADISON STREET
FSI
First States Bank
Huntsville
AL
11,805
1,050,000
2,835
RG1297
4/12/2012
4257-EAST WOOD STREET
FSI
First States Bank
Paris
TN
17,011
525,000
-
RG1262
4/17/2012
3666 -Snellville Presidential
FSI
First States Bank
Snellville
GA
3,674
2,100,000
6,563
RG1480
4/19/2012
3086 -West Manchester
GSM
Goldman Mortgage
York
PA
2,475
770,000
861
RG1549
4/20/2012
4070F -Knightdale
GSM
Goldman Mortgage
Knightdale
NC
1,666
365,000
2,100
RG1258
4/24/2012
3630 -LaFontana
FSI
First States Bank
Boca Raton
FL
5,908
4,209,761
1,150
RG1259
4/24/2012
3635 -Pembroke Pines
FSI
First States Bank
Pembroke Pines
FL
4,592
5,000,000
10,028
RG1469
4/24/2012
3024 -Cornelius
GSM
Goldman Mortgage
Cornelius
NC
5,116
3,751,309
6,300
RG1479
4/24/2012
3081 -Cotswold Branch
GSM
Goldman Mortgage
Charlotte
NC
3,800
2,504,912
3,150
RG1487
4/24/2012
3103 -Lawrenceville Suwann
GSM
Goldman Mortgage
Lawrenceville
GA
4,825
1,952,370
1,750
RG1530
4/24/2012
4043F -Tri-County #2
GSM
Goldman Mortgage
Roswell
GA
4,592
1,542,521
3,203
RG1555
4/24/2012
4085D -W. Jefferson Mn
GSM
Goldman Mortgage
W. Jefferson
NC
3,570
933,991
88,200
RG1415
4/24/2012
230 -Midland
GSM
Goldman Mortgage
Midland
NC
2,160
705,137
3,098
RG1472
4/24/2012
3034 -Cayce Office
GSM
Goldman Mortgage
Cayce
SC
2,972
1,125,000
2,153
RG1271
4/27/2012
3430 -N Washngtn Brch
FSI
First States Bank
Alexandria
VA
23,612
2,200,000
1,900
RG1309
5/1/2012
4289-BELLE CHASSE HIGHWA
FSI
First States Bank
Belle Chasse
LA
28,252
765,000
3,675
RG1492
5/3/2012
3187 -WENDOVER PLACE
GSM
Goldman Mortgage
Greensboro
NC
2,498
1,070,000
5,145
RG1406
5/3/2012
0051 -North End
GSM
Goldman Mortgage
Pottstown
PA
4,026
472,000
1,500
RG1260
5/9/2012
3655 -Douglas
FSI
First States Bank
Horton
AL
2,171
130,000
3,675
RG1417
5/10/2012
923 -Dripping Springs
GSM
Goldman Mortgage
Dripping Springs
TX
11,344
1,580,000
3,675
RG1556
5/10/2012
4034C -Merchant's Walk
GSM
Goldman Mortgage
Marietta
GA
5,400
2,605,000
1,850
RG1257
5/17/2012
3282 -Windward Parkway
FSI
First States Bank
Alpharetta
GA
3,852
3,006,668
1,350
RG1466
5/17/2012
3004 -Plantation
GSM
Goldman Mortgage
Plantation
FL
3,750
2,559,460
7,718
RG1445
5/17/2012
2513 -Beachwood
GSM
Goldman Mortgage
Beachwood
OH
4,460
2,291,229
-
RG1256
5/17/2012
3273 -Acworth Office
FSI
First States Bank
Acworth
GA
3,933
2,062,187
-
RG1471
5/17/2012
3033 -Wilmington
GSM
Goldman Mortgage
Wilmington
NC
4,375
2,055,775
2,100
RG1461
5/17/2012
2530 -Warrensville Ctr
GSM
Goldman Mortgage
Shaker Heights
OH
7,049
1,865,782
4,463
RG1453
5/17/2012
2522 -Plaza Blvd
GSM
Goldman Mortgage
Mentor
OH
4,231
1,844,547
2,454
RG1447
5/17/2012
2515 -Chagrin Blvd
GSM
Goldman Mortgage
Pepper Pike
OH
3,353
1,722,904
3,750
RG1442
5/17/2012
2510 -22481 Lakeshore
GSM
Goldman Mortgage
Euclid
OH
7,879
1,227,263
850
RG1389
5/17/2012
0107 -Broadmoor
GSM
Goldman Mortgage
Pine Bluff
AR
1,498
95,000
3,675
RG1735
5/24/2012
4616 -Port of Houston
STB
Sterling Bank
Houston
TX
10,800
650,000
-
RG1285
6/1/2012
4225-BUFORD HIGHWAY
FSI
First States Bank
Norcross
GA
12,213
425,000
4,725
RG1536
6/5/2012
4053C -Brevard Main
GSM
Goldman Mortgage
Brevard
NC
5,257
475,000
4,001
RG1482
6/19/2012
3089 -Richmond West
GSM
Goldman Mortgage
Richmond
VA
3,176
690,000
6,510
RG1434
6/20/2012
2208 -San Rafael
GSM
Goldman Mortgage
San Rafael
CA
11,089
2,500,000
4,515
RG1388
6/21/2012
0105 -Southampton
GSM
Goldman Mortgage
Southampton
PA
5,000
1,800,000
3,360
RG1423
6/25/2012
0236 -Bensalem
GSM
Goldman Mortgage
Bensalem
PA
6,150
1,115,000
1,350
RG1494
6/27/2012
3271 -Wickham Road Office
GSM
Goldman Mortgage
Melbourne
FL
3,293
1,150,000
1,400
RG1503
6/28/2012
3642 -Lake Hiawatha
GSM
Goldman Mortgage
Lake Hiawatha
NJ
1,270
955,000
4,463
RG1580
6/29/2012
5435 -Shoal Creek-Mn Bldng
GSM
Goldman Mortgage
Austin
TX
6,548
1,250,000
4,725
RG1283
7/19/2012
4220-NEW SMYRNA BEACH
FSI
First States Bank
New Smyrna Bch
FL
17,526
500,000
5,565
RG1398
7/19/2012
0015 -Cherry Hill
GSM
Goldman Mortgage
Cherry Hill
NJ
2,930
1,120,000
3,413
RG1410
7/25/2012
0062 -Runnemede
GSM
Goldman Mortgage
Runnemede
NJ
2,185
200,000
3,938
RG1485
7/31/2012
3098 -Country Club Rd
GSM
Goldman Mortgage
Harrisonburg
VA
7,440
1,176,000
1,750
RG1404
8/1/2012
0043 -Linden
GSM
Goldman Mortgage
Linden
NJ
5,605
2,915,000
650



EAST\126876847.2

--------------------------------------------------------------------------------





RG1421
8/1/2012
0213 -Pennington
GSM
Goldman Mortgage
Pennington
NJ
6,758
1,035,000
1,850
RG1572
8/1/2012
4572 -25th Street
GSM
Goldman Mortgage
Columbus
IN
5,800
996,984
800
RG1573
8/1/2012
4573 -Brentwood
GSM
Goldman Mortgage
Columbus
IN
3,200
473,783
1,600
RG1575
8/2/2012
4575 -2nd Street
GSM
Goldman Mortgage
Seymour
IN
9,200
1,312,872
7,000
RG1574
8/2/2012
4574 -Tipton
GSM
Goldman Mortgage
Seymour
IN
6,800
916,359
9,188
RG1468
8/23/2012
3022 -Hickory View
GSM
Goldman Mortgage
Hickory
NC
3,010
1,312,500
27,038
RG1299
9/12/2012
4262-KILGORE STREET
FSI
First States Bank
Kilgore
TX
16,709
605,000
7,455
RG1263
9/17/2012
Chester Court Realty, LP
FSI
First States Bank
West Chester
PA
21,300
5,450,000
18,900
RG1804
10/12/2012
4127D-Dunn Main Office
UNC
Unencumbered
Dunn
NC
10,900
750,000
8,500
RG1269
10/26/2012
3409 -Anderson Main
FSI
First States Bank
Anderson
SC
16,977
900,000
61,250
RG1267
11/30/2012
3349 -Asheville Main
FSI
First States Bank
Asheville
NC
92,601
2,850,000
28,970
RG1255
12/7/2012
0045 -Manasquan
FSI
First States Bank
Manasquan
NJ
4,000
1,325,000
22,576
RG1809
12/27/2012
4188D-Tarboro Mn Ofc.
UNC
Unencumbered
Tarboro
NC
5,216
346,500
14,204
RG1261
1/3/2013
3665 -Cobb Parkway
FSI
First States Bank
Smyra
GA
4,033
2,305,000
17,150
RG1805
1/04/2013
4132D-Fairplains/Aban
UNC
Unencumbered
N Wilkesboro
NC
2,300
283,500
12,150
RG1742
1/9/2013
0072 -Meadowd Midrs
WC9
Wachovia 9
Reno
NV
29,049
1,625,000
32,563
RG1595
1/10/2013
3354 -Greenville Sals
PBC
PB Capital
Winterville
NC
111,898
9,134,531
5,100
RG1281
1/11/2013
4217-SOUTH DENVER
FSI
First States Bank
Russellville
AR
25,756
656,250
10,500
RG1291
1/11/2013
4237-KICKAPOO STREET
FSI
First States Bank
Lincoln
IL
18,066
86,137
13,500
RG1801
1/11/2013
4105D-Black Mountn-ACU
UNC
Unencumbered
Black Mountain
NC
2,158
210,000
10,500
RG1303
1/15/2013
4278 DOYLE STREET
FSI
First States Bank
Toccoa
GA
13,647
115,000
21,000
RG1319
1/15/2013
4431-TUSCARAWAS STREET
FSI
First States Bank
Canton
OH
55,943
1,002,750
7,700
RG1275
1/16/2013
4204-COLLEGE STREET
FSI
First States Bank
Enterprise
AL
13,162
630,000
42,098
RG1315
1/18/2013
4312-SHELBYVILLE
FSI
First States Bank
Shelbyville
TN
22,131
315,000
50,000





EAST\126876847.2

--------------------------------------------------------------------------------






Disposition Property No. Date
Property Name
Portfolio
Portfolio Name
City
State
Rentable SF
Sale Price
Allowed Dispo Fee
RG1280
1/18/2013
4211-DEWITT HENRY DRIVE
FSI
First States Bank
Beebe
AR
10,550
175,000
37,513
RG1313
1/23/2013
4304-EAST CHURCH STREET
FSI
First States Bank
Lexington
TN
17,828
320,250
25,049
RG1322
1/23/2013
5327 -Kansas City Ops Cntr
FSI
First States Bank
Kansas City
MO
317,732
8,820,000
19,524
RG1270
1/29/2013
3418 -Sumter Main
FSI
First States Bank
Sumter
SC
14,299
309,750
15,425
RG1810
1/29/2013
4196D-Washington Cornr
UNC
Unencumbered
Washington
NC
1,916
215,250
9,340
RG1807
1/29/2013
4163D-North Mn ST-ACU
UNC
Unencumbered
Tarboro
NC
1,500
190,000
7,051
RG1282
1/29/2013
4219-MARIANNA
FSI
First States Bank
Marianna
FL
14,207
367,500
11,250
RG1296
1/29/2013
4256-EAST COLLEGE
FSI
First States Bank
Fayetteville
TN
15,848
514,500
22,000
RG1274
1/29/2013
4203-CHURCH STREET
FSI
First States Bank
Selma
AL
22,108
150,000
10,700
RG1317
1/30/2013
4429-PEARL ROAD
FSI
First States Bank
Cleveland
OH
14,123
367,500
4,720
RG1268
1/31/2013
3358 -Thomasville
FSI
First States Bank
Thomasville
NC
8,235
367,500
1,300
RG1264
1/31/2013
2534 -Bethel Ohio
FSI
First States Bank
Bethel
OH
5,228
185,000
26,050
RG1806
1/31/2013
4139D-Havelock-Abandnd
UNC
Unencumbered
Havelock
NC
5,445
135,000
30,067
RG1316
2/6/2013
4318-HILLCREST ROAD
FSI
First States Bank
Mobile
AL
17,190
771,750
25,595
RG1272
2/12/2013
3437 -Williamsburg Mn
FSI
First States Bank
Williamsburg
VA
13,892
700,000
22,912
RG1741
2/12/2013
0076 -Warminster
WC8
Wachovia 8
Warminster
PA
4,700
740,000
20,622
RG1739
2/14/2013
0063 -Scotch Plns
WC8
Wachovia 8
Scotch Plains
NJ
4,156
1,340,000
20,558
RG1745
2/25/2013
3008 -WinterPark Alm
WC9
Wachovia 9
Winter Park
FL
3,532
2,300,000
18,658
RG1743
3/4/2013
0074 -Nassau Bay
WC9
Wachovia 9
Nassau Bay
TX
32,452
3,725,000
18,445
RG1736
4/17/2013
0025 -Edisn Twnshp
WC8
Wachovia 8
Edison Twp.
NJ
4,500
2,422,000
17,229
RG1738
4/17/2013
0033 -Highland Prk
WC8
Wachovia 8
Highland Park
NJ
3,200
955,825
12,273
RG1740
4/17/2013
0069 -S. Plainfld
WC8
Wachovia 8
South Plainfiel
NJ
3,400
947,175
950
RG1310
4/18/2013
4290 LUTCHER
FSI
First States Bank
Lutcher
LA
14,275
210,000
6,500
RG1307
4/18/2013
4284 ROBINSON
FSI
First States Bank
Robinson
IL
20,330
446,250
6,900
RG1814
4/19/2013
5348-E Ridgewood Ave-Mn Bldn
UNC
Unencumbered
Ridgewood
NJ
30,611
1,800,000
25,000
RG1744
4/26/2013
3006 -Silver Lakes
WC9
Wachovia 9
Pembroke Pines
FL
3,741
3,464,000
18,000
RG1749
5/1/2013
4073D -Morganton Main
WC9
Wachovia 9
Morganton
NC
20,830
490,800
11,150
RG1279
5/3/2013
4210-CONWAY
FSI
First States Bank
Conway
AR
26,707
750,000
9,550
RG1325
05/08/2013
0116 -Orange City
FSA
FSI 6000A
Orange City
FL
4,544
1,650,000
12,500
RG1318
5/10/2013
4430 -St. Clair Avenue
FSI
First States Bank
Cleveland
OH
8,759
85,000
11,200
RG1746
5/20/2013
3038 -Indigo Run
WC9
Wachovia 9
Hilton Head
SC
8,413
4,075,000
2,000
RG1737
6/6/2013
0026 -Emmaus
WC8
Wachovia 8
Emmaus
PA
4,800
1,610,000
11,760
RG1802
6/06/2013
4111D-Calabash/Subleas
UNC
Unencumbered
Calabash
NC
2,048
610,000
29,150
RG1748
6/13/2013
4033D -Macon Main
WC9
Wachovia 9
Macon
GA
18,925
367,500
10,350
RG1295
6/28/2013
4254-PARK AVENUE
FSI
First States Bank
Aiken
SC
15,534
650,000
13,129
RG1304
7/11/2013
4279-HAPEVILLE
FSI
First States Bank
Hapeville
GA
20,327
472,500
9,970
RG1321
7/11/2013
4509 -LaPorte Main
FSI
First States Bank
LaPorte
IN
37,348
400,122
9,164
RG1747
07/15/13
4019D -Palatka
WC9
Wachovia 9
Palatka
FL
21,092
500,000
4,738
RG1273
7/16/2013
4202-ATHENS
FSI
First States Bank
Athens
AL
14,299
651,000
13,125
RG1286
7/16/2013
4229-LARKIN STREET
FSI
First States Bank
Cornelia
GA
21,786
451,500
54,500
RG1287
7/16/2013
4230-SOUTH PARK STREET
FSI
First States Bank
Carrolton
GA
13,421
336,000
7,500
RG1293
7/17/2013
4242-WOOD RIVER AVENUE
FSI
First States Bank
Wood River
IL
17,927
135,000
28,500
RG1308
7/17/2013
4285-SESSER
FSI
First States Bank
Sesser
IL
5,685
140,000
13,250
RG1294
7/18/2013
4252-CLARKSDALE
FSI
First States Bank
Clarksdale
MS
26,648
446,250
23,050
RG1284
7/23/2013
4224-WEST MAIN STREET
FSI
First States Bank
Inverness
FL
24,950
472,500
91,345
RG1298
7/23/2013
4261-FREDONIA STREET
FSI
First States Bank
Longview
TX
44,202
556,500
13,400
RG1305
7/25/2013
4280-LEE STREET
FSI
First States Bank
Jefferson
GA
8,687
341,250
23,000
RG1808
7/30/2013
4173D-Richlands/Sublse
UNC
Unencumbered
Richlands
NC
2,965
393,750
37,250
RG1288
08/06/2013
4231-NORTH HOWARD
FSI
First States Bank
Indianola
IA
24,278
175,000
24,220
RG1206
08/21/13
5373 -Broadway
BD2
BBD2
Albany
NY
111,693
3,000,000
9,558
RG1753
10/29/2013
0014 -Brkly Hghts
ONE
One off loans
Berkeley Height
NJ
3,288
1,438,264
9,472
RG1761
10/29/2013
0036 -Kenilworth
ONE
One off loans
Kenilworth
NJ
6,158
1,248,578
18,000
RG1762
10/29/2013
0048 -Millburn
ONE
One off loans
Millburn
NJ
5,180
2,413,158
34,640
RG1803
10/30/2013
4126D-Draper(Abandond)
UNC
Unencumbered
Eden
NC
1,200
2,500
16,500
RG1292
11/6/2013
4241-SPARTA
FSI
First States Bank
Sparta
IL
20,145
65,000
40,750
RG1277
11/14/2013
4208-SAND MOUNTAIN
FSI
First States Bank
Albertville
AL
8,625
185,000
16,100
RG1306
11/14/2013
4283-EAST ST LOUIS STRE
FSI
First States Bank
Nashville
IL
10,576
80,000
6,100
RG1290
11/18/2013
4235-EAST ALTON
FSI
First States Bank
East Alton
IL
13,071
160,000
5,000
RG1266
11/21/2013
3332 -Ocean Ridge
FSI
First States Bank
Boynton Beach
FL
11,391
900,000
30,000
RG1716
12/27/2013
3016 -Ballantyne
RBC
RBC Centura
Charlotte
NC
3,469
3,529,412
14,383
RG1721
1/24/2014
3039 -Sea Pines Mn
RBC
RBC Centura
Hilton Head
SC
12,350
3,529,412
12,486
RG1717
2/6/2014
3017 -Cary Preston
RBC
RBC Centura
Cary
NC
3,608
3,529,412
24,132
RG1719
3/13/2014
3031 -Wakefield FC
RBC
RBC Centura
Raleigh
NC
3,974
3,529,412
25



EAST\126876847.2

--------------------------------------------------------------------------------





RG1278
3/26/2014
4209-CENTRAL AVENUE
FSI
First States Bank
Hot Springs
AR
99,541
2,275,000
9,000
RG1784
6/18/2014
0030 -Devon
UNC
Unencumbered
Devon
PA
2,990
700,000
35,294
RG1720
10/23/2014
3032 -Westinghouse
RBC
RBC Centura
Charlotte
NC
3,119
420,000
22,750
RG1715
11/6/2014
3009 -Winterpark Tmpl
RBC
RBC Centura
Winter Park
FL
3,532
918,750
35,294
RG1718
11/6/2014
3018 -Clemmons
RBC
RBC Centura
Clemmons
NC
4,060
2,703,750
35,294
RG1301
12/2/2014
4265-SOUTH FIRST STREET
FSI
First States Bank
Lufkin
TX
26,488
745,500
35,294
RG1312
12/2/2014
4300-COOKEVILLE
FSI
First States Bank
Cookeville
TN
54,551
1,890,000
4,200
RG1289
12/3/2014
4233-BELLEVILLE
FSI
First States Bank
Belleville
IL
45,513
250,000
2,500
RG1265
3/30/2015
3316 -Deland Main
FSI
First States Bank
Deland
FL
22,397
845,000
8,450
RG2039
4/20/2015
Chagrin Falls
CJV
Citizens JV
Chagrin Falls
OH
3,200
642,500
6,425
RG1168
7/13/2015
5273-Ft. Myers Beach-Mn Bldng
BD2
BBD2
Ft. Myers Beach
FL
12,588
1,100,000
11,000
 
 
 
 
 
 
 
2,485,646
214,090,229
2,045,355





EAST\126876847.2